t c memo united_states tax_court fatai and mary king petitioners v commissioner of internal revenue respondent docket no filed date fatai king pro_se carol-lynn e moran for respondent memorandum opinion foley judge in the notice_of_deficiency relating to fatai and mary king's federal_income_tax respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure the kings who resided in wyndmoor pennsylvania when they filed their petition dispute certain adjustments that respondent made to their schedule c business income petitioners have the burden of proving that such adjustments are erroneous 290_us_111 all section references are to internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure during petitioners owned and operated three newsstands on schedule c of their federal_income_tax return petitioners reported cost_of_goods_sold of dollar_figure and gross_receipts of dollar_figure during the audit petitioners attempted to substantiate these items with altered and incomplete records because the records were patently unreliable respondent used a combination of methods ie percentage markup unit and volume and specific items methods of proof to reconstruct petitioners' income we conclude that respondent's methods were reasonable on schedule c of their return petitioners reported dollar_figure of expenses of which respondent disallowed the following dollar_figure in bad_debts dollar_figure for repairs and maintenance dollar_figure for meals and entertainment dollar_figure for utilities and dollar_figure for wages with respect to wages petitioners established that they paid dollar_figure per week for weeks in therefore they are entitled to a deduction of dollar_figure petitioners failed to offer any evidence that supports or any reasonable evidentiary basis for the court to estimate any of the remaining expenses respondent determined an accuracy-related_penalty pursuant to sec_6662 the accuracy-related_penalty applies to any portion of the underpayment that is attributable to negligence or disregard for rules or regulations sec_6662 petitioners failed to exercise due care in reporting their income and expenses in addition petitioners submitted altered documents to the irs and to the court accordingly they are liable for the accuracy-related_penalty to reflect the foregoing and concessions by respondent decision will be entered under rule
